PER CURIAM
Defendant was found guilty of exceeding the maximum speed limit, ORS 811.123, and fined $100. On appeal, he asserts that the trial court erred in concluding that he violated ORS 811.123 because no evidence was presented at trial that defendant was the registered owner of the car that was photographed exceeding the speed limit. The state concedes that reversal is required, because this case is factually indistinguishable from State v. Clay, 332 Or 327, 29 P3d 1101 (2001). We agree and accept the state’s concession.
Reversed.